Title: To George Washington from Major General Philip Schuyler, 8 November 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany November 8th 1776

I have the Honor to inform your Excellency that General Gates has advised me of the retreat of the British Troops from Crown Point, the last of them left Crown Point on Monday Morning—Sir John Johnson is returned with them—I am most respectfully Your Excellency’s Most Obedient Humbe servt

Ph: Schuyler


Be so good as to forward this Account to Congress as I have not time to write this going by the Convention post.

